Citation Nr: 0124816	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  96-52 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 70 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied a disability rating in excess of 
70 percent for the veteran's post-traumatic stress disorder 
(PTSD).  In February 1998, the Board remanded this case to 
provide the appellant a personal hearing.  In May 1999, a 
hearing was held before the undersigned, who is a member of 
the Board rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to  38 USCA 7107(c) (West Supp. 2001).  
The Board again remanded the veteran's claim for additional 
development in November 1999.  In an August 2000 supplemental 
statement of the case, the RO confirmed the 70 percent rating 
for PTSD, and the case was returned to the Board.


FINDING OF FACT

The veteran has refused to provide information or releases to 
permit the RO to request pertinent medical evidence and has 
failed without cause to report for repeatedly scheduled VA 
examinations.



CONCLUSION OF LAW

The claim for increased evaluation must be denied for failure 
to report for examination without good cause.  38 U.S.C.A. 
§§ 501, 5103(a), 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.655(a), (b) (2001); 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from July 1969 to 
July 1971.  He received, in part, a Vietnam Service Medal and 
a Vietnam Campaign Medal.

By an August 1983 rating decision, the RO granted service 
connection for "post traumatic stress neurosis" and 
assigned a 100 percent rating, effective from November 1982.  
By a July 1989 rating decision, the RO decreased the rating 
for PTSD to 70 percent, effective from November 1989.

In a May 1991 decision and a June 1995 decision, the Board 
denied a rating in excess of 70 percent for PTSD.  The 
veteran did not appeal either decision.

In a September 1996 letter, the veteran indicated that he was 
seeking a 100 percent rating for PTSD.  He asserted that he 
was experiencing anger, nightmares, and panic attacks.  He 
suggested that medication he had received from VA had almost 
killed him, and that it certainly did not erase his memories 
of Vietnam.  The veteran wrote that he cried much and 
described himself as a "sad, hurt man."

VA records reflect that in October 1996, he was seen in an 
outpatient psychiatry clinic.  He reported having nightmares, 
anger outbursts, anxiety with panic attacks, periods of 
isolation, depressed mood, and a feeling of emptiness.  The 
veteran had a history of polysubstance abuse (alcohol and 
marijuana), while denying crack use in the prior several 
months.  He lived with his mother.  He had been married from 
1973 to 1990 and, while he had five children, he had not seen 
them in eleven years.  He had apparently been legally 
restricted from seeing them.  He had no suicidal or homicidal 
ideation, but he had not been able to deal with people who 
bothered him.  Upon examination, he was casually dressed with 
no motor or speech difficulties.  His affect was sad, 
anxious, and constricted.  Thought process was relevant, 
rational and goal directed.  The veteran was assessed as 
having PTSD and depressive disorder.  He was prescribed 
medication and advised to continue counseling.

During a November 1996 outpatient session, the veteran said 
he continued to feel anxious and depressed, and had 
difficulty sleeping.  His prescribed medication was changed. 

The veteran underwent a VA PTSD examination in November 1996.  
The examiner indicated that the claims file was not available 
for review.  The veteran said he was being followed at a VA 
Mental Hygiene Clinic and indicated that he was taking 
medication (although he was unaware of the name and dosage).  
He reported having bad nightmares three to four times a week.  
Some of his nightmares were about events that actually took 
place in Vietnam, while others would be about him or someone 
else being shot.  The veteran would typically awaken from his 
nightmares and be disoriented.  He said it did not feel as 
though he were back in the United States.  He would look out 
the window and door to figure out where he was.  He was 
generally nervous and quite frightened.  He reported numerous 
intrusive thoughts of the war and still had daily flashbacks 
about Vietnam.  He said he would be startled by noises and 
would hit the ground.  The sounds of helicopters and certain 
vehicles were particularly troubling to him.  He was very 
uncomfortable in crowds.  He did go to restaurants, but only 
seldom.  He would have to sit where he could see everybody.  
It was very unusual for him to go to a store, and it would 
have to be with someone who knew and understood him.  He 
stopped watching war movies a couple of years before, because 
watching them would refresh his memories of Vietnam, and 
would typically trigger nightmares and depression.  It 
sometimes bothered him to see Vietnamese people, as well.

The veteran said that he had been living with his mother for 
the prior three years off and on, since he had divorced his 
wife.  He said he had not worked since 1979 and generally 
spent his time around the house, talking with his mother, 
watching television, or reading.  He did periodically visit 
with some other Vietnam veterans.  He drank some beer or wine 
occasionally, but had apparently been told not to drink and 
was trying to stop.  He had used marijuana and cocaine in the 
past, although not in the prior month. 

Upon examination, the veteran was noted to be casually 
groomed.  He made minimal eye contact.  His behavior was 
generally within normal limits throughout the examination, 
and speech rate and rhythm were also within normal limits.  
His thought processes and associations were logical and 
tight, and no loosening of associations was noted, nor was 
there any confusion.  No gross impairment in memory was 
observed, and the veteran was oriented times three.  He did 
not complain of hallucinations and no delusional material was 
noted during the examination.  The veteran's insight and 
judgment were adequate.  He reported very occasional suicidal 
ideation, but denied having any plans or intent at the time 
of the examination.  He was diagnosed as having chronic PTSD 
and assigned a Global Assessment of Function (GAF) score of 
58.  

By a November 1996 rating decision, the RO confirmed a 70 
percent rating for PTSD.  

In his November 1996 notice of disagreement, the veteran 
wrote that he lived in isolation from other people, although 
he did live with his 83-year-old mother sometimes.  He said 
he was a problem for her because many times he would awaken 
screaming from nightmares he had about Vietnam.  Many days, 
according to the veteran, he displayed a lot of anger toward 
his mother.  He reported that he still had flashbacks from 
Vietnam as well as panic attacks three times a week.    

During a December 1996 outpatient session, the veteran 
reported increased frequency of nightmares and panic attacks.  
He said he felt more frightened at night and had trouble 
returning to sleep.  He stated that the medication he was 
taking made him very sleepy.  He admitted to having thoughts 
of suicide but denied any specific intent.  He related that 
December was a difficult time of year.  Later that month, the 
veteran said that his chronic nightmares were exhausting him 
mentally and physically.  He said he had nightmares two to 
four times a week and it would take him a couple of days to 
get over them.  His nightmares and moods were adversely 
affected by cold weather and rain. 

In a telephone call to the VA mental health clinic in January 
1997, the veteran said he was experiencing increased anxiety 
and panic attacks since the cold weather had lasted for so 
long.  Cloudy weather made him feel as though "stuff is not 
real," and caused him to be fearful of everything and 
everyone.  He felt as though he was back in Vietnam.  At 
times, he would feel weak from anxiety, almost to the point 
of passing out.  He said he wanted to increase his coping 
skills. 

The veteran testified at the RO in February 1997.  He 
indicated that his PTSD symptoms were worse than ever before.  
He said he had been unable to work, and had not worked since 
a couple of years before he began receiving disability 
payments.  He said he was unable to work because he would 
have sleepless nights and was on medication "all the time."  
He said he was paranoid around people.  While not totally 
isolated, he apparently had wanted to live in the woods.  His 
mother apparently talked him out of that, however.  Bad 
weather reminded him of Vietnam; he would have nightmares and 
be up all night.  A lot of times he would get drunk to 
forget.  However, after being so advised by a VA physician, 
the veteran had apparently stopped drinking for a four-month 
period prior to the hearing.

The veteran testified that he got along fairly well with 
people who knew of his condition and would stay away from 
other people.  Those few friends he did have were Vietnam 
veterans.   Most of his time was spent at home with his 
mother.  The veteran would occasionally get panic attacks and 
call an ambulance.  Sometimes this would happen two to three 
times a week.  His heart rate would go up and he would break 
out into a sweat.  He would feel as though he was dying and 
sometimes he would be taken to the hospital.  Other times he 
would sit still and take medication until the feelings eased.  
When he stayed by himself, he would get worse and get a "far 
off lonely feeling."  

When the veteran did try to work, he would have trouble being 
on the job every day, and people would start calling him 
crazy.  According to the veteran, there were times when he 
almost shot people.  He used to take his pistol to work all 
the time.  Sometimes when he awakened in the morning, he 
would feel like he was still in Vietnam.  Not a day went by 
that he did not think about Vietnam.  He said he felt 
useless; before Vietnam he was very active, but since his 
return he had essentially been living in seclusion.  

VA records reflect that the veteran failed to appear for five 
outpatient treatment sessions between January 1997 and May 
1997.

In February 1998, the Board remanded the veteran's claim so 
that a hearing could be scheduled.

In a June 1998 ambulance report, it was noted that the 
veteran was outside his apartment building having a panic 
attack.  He said that he would wake up some mornings and it 
would take him an hour to realize that he was not in Vietnam.  
He also reported that he was diabetic and had not been 
following his diet or checking his blood sugar.  The veteran 
had had cola and cookies the prior night and in the morning.  
He was noted to be hyperglycemic.  He was transported to the 
emergency room sitting up in the ambulance, due to anxiety 
and the need to look out the window.    

In a May 1999 letter, Donald G. Blagdon, M.D., wrote that the 
veteran had been his patient since August 1998.   Dr. Blagdon 
asserted that the veteran had obviously been haunted by his 
war experiences and suffered daily from chronic flashbacks, 
repressed memories, severe insomnia, chronic anxiety 
neurosis, and frequent panic attacks.  The veteran was taking 
a combination of antidepressants and antipsychotic 
medication, which apparently were of no help.  He had been 
seen on almost a constant monthly basis for monitoring and 
formal psychotherapy.  He lived alone and had few friends or 
family with whom he could talk.  While at times the veteran 
had an odd demeanor and way of dressing, Dr. Blagdon noted 
that this was a coping mechanism.  The veteran was quite 
rational and lucid at all times.  Dr. Blagdon wrote that the 
veteran suffered from significant PTSD, and ongoing intensive 
psychotherapy (as well as group therapy) were deemed 
essential.  Dr. Blagdon concluded that "there is no doubt an 
underlying Personality Disorder (unspecified) that triggered 
his past decompensation and reliance on mood altering 
drugs."  He opined that it was extremely unlikely that the 
veteran would ever be able to cope with the normal demands of 
every day life or employment.

In May 1999, the veteran testified before the undersigned at 
the RO.  He submitted Dr. Blagdon's letter at that time, with 
a waiver of regional office consideration.  He also asked for 
the record to remain open for 30 days so he could obtain and 
submit additional medical records from a private care 
provider.  The veteran's representative stated that the 
veteran would present the evidence that same afternoon.  

The veteran testified that, most days, he stayed around the 
house, cooking, eating, listening to music, watching 
television, reading, and taking an occasional walk by 
himself.  The veteran felt "real nervous and paranoid."  
Sometimes he would go down the block and sit by himself 
unless he saw another Vietnam veteran whom he knew, in which 
case he would talk to him.  If people started to come around 
him, he would walk and sit somewhere else, or go home.  The 
veteran would shop mostly early in the morning to avoid 
people.  Sometimes he would be just sitting in a chair 
listening to music and a flashback about Vietnam would hit 
him, making him extremely nervous.  He would, on occasion, 
take four to five nerve pills a day and on some days would 
have to call an ambulance.  He would get very frightened and 
walk out of the house.  A neighbor would sometimes see him 
and realize he was having a panic attack.  The veteran did 
not think he had needed to call an ambulance because of panic 
attacks in the prior three months.  When he had a panic 
attack, he would wait to see if it resolved after he took a 
nerve pill and went for a walk.  At times, he would also call 
either his niece or his sister for help.  He had talk to his 
sister four to five times in the prior three months, and had 
talked to his niece six to seven times.  

The veteran recounted an incident in 1997, during which he 
was in a hotel room when he started to have flashbacks and 
began to feel extremely frightened.  He called an ambulance 
and was taken to the hospital, where he received some 
medication.  During another panic attack, the veteran 
apparently armed himself with a weapon, was arrested, and was 
jailed for several days.  This was during a particularly 
severe attack which lasted a week.  At one point, the veteran 
threatened his brother, also a Vietnam veteran, with the gun.  
The veteran eventually sold this gun.  Sometimes he would 
wake up screaming and feel disoriented, perceiving himself to 
still be in Southeast Asia.  He used to have a friend with 
whom he would walk and cry, but this individual apparently 
had passed away, and the veteran did not have anyone else to 
share his feelings with.  The veteran did state that he had 
been in group therapy with other Vietnam veterans, and that 
they were the only people he really felt comfortable around.  
Occasionally he would go to the local high school to watch a 
football game, but he would stand in the end zone.

The veteran testified that he had had been thrown out of a VA 
hospital on several occasions because he would have panic 
attacks and become very angry.  He said that his PTSD 
prevented him from getting along with everyone, and it had 
been two to three years since he had obtained VA treatment 
for PTSD.  The medication that he was taking helped keep him 
relaxed.  He said he could not remember the last time he had 
to call an ambulance for a panic attack.

In July 1999, the veteran called the RO to inquire about his 
appeal.  He was advised that the record had been held so he 
could present additional medical records.  The veteran said 
that there were no additional records to consider and he 
wanted his case forwarded to the Board.

In November 1999, the Board remanded the veteran's claim so 
that additional medical records could be obtained and a new 
VA examination could be scheduled.  In the remand, the Board 
noted the treatment records of which it had notice and their 
importance to evaluation of the veteran's PTSD.  The Board 
also noted the importance of reporting for a VA examination 
that could take into account the veteran's treatment history, 
in order to enable the Department to evaluate his service-
connected disability properly.

In December 1999, the RO requested the veteran's VA treatment 
records, including hospitalization records from 1997.  The 
hospital responded that the veteran's last admission had been 
in 1994, and his last outpatient appointment had been in 
1995.  He had been scheduled for appointments in 1997, but he 
failed to report or canceled each one.

In December 1999, the RO sent the veteran a letter and 
consent forms to be completed and returned so that specific 
private medical records could be obtained.  He was asked to 
provide dates of treatment and to consent to release of his 
treatment records.  He was advised that the requested 
information was considered relevant and necessary in order to 
determine maximum benefits under the law.

Later that month, the veteran returned the consent forms, on 
which he had handwritten numerous calumnies, Bible citations, 
and veiled threats, and which included the statement, "I 
have no time for fools."  He did not provide dates of 
treatment or authorize release of his records.

In a February 2000 memorandum associated with the claims 
file, the VA medical center noted that the veteran had been 
scheduled for a VA PTSD examination on three occasions.  He 
canceled the examination on the first occasion due to illness 
and on the second occasion due to weather.  He inexplicably 
failed to report for the examination on the third occasion.  

In a February 2000 letter, the RO advised the veteran that 
one more attempt would be made to schedule him for a PTSD 
examination, because he had indicated he was willing to 
report for an examination.  He was again advised that he was 
required to undergo an examination when requested.

In a memorandum from the medical center in March 2000, it was 
reported that the veteran had been scheduled for examination 
on March 10, 2000, and he had failed to report.  He was then 
scheduled for examination on March 29, 2000, and he again 
failed to report.  Letters had been mailed regarding the 
appointments, and the letters had not been returned.

In an April 2000 letter to the RO, the veteran demanded that 
VA forward money to his bank account by May 15, 2000, or it 
would "speedily be destroyed."  In an October 2000 
telephone call, the veteran reportedly demanded that a VA 
employee deposit money into the veteran's account by a 
specific date or else God would destroy the VA employee and 
others.  The VA employee against whom the threat was directed 
apparently reviewed the threat and determined that no action 
was necessary in response to it.


II.  Analysis

A.  Duty to assist

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen, which are not 
relevant to this claim for increased evaluation.

VCAA had not been enacted when the RO began adjudicating this 
claim, and the Board must consider whether its substantive 
requirements have nonetheless been met, and whether there is 
any prejudice to the veteran in the Board's consideration of 
compliance with VCAA in the first instance.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In this case, there is no issue as to completeness of an 
application, as there is no specific application form 
required in order to claim entitlement to an increased 
evaluation for a service-connected disability.  38 U.S.C.A. 
§ 5102 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(a)(3), (b)(2)).

The veteran was notified of the information necessary to 
substantiate his claim for increased rating, including the 
various rating criteria, by means of the discussions in the 
November 1996 rating decision, a statement of the case issued 
in December 1996, by the Board member at his May 1999 
hearing, in the November 1999 Board remand, in letters to the 
veteran in December 1999 and February 2000, and in a 
supplemental statement of the case issued in August 2000.  
The veteran was told at his hearing that he could present his 
medical records himself, and he was advised in the remand and 
by the RO's December 1999 letter that the RO would request 
the records for him if he provided necessary information and 
releases.  Accordingly, the requirements that VA notify the 
claimant and his representative of any information and lay or 
medical evidence needed to substantiate his claim, and that 
he be advised what part of the evidence VA would attempt to 
obtain for him and what he would be responsible for 
providing, has been met.  38 U.S.C.A. § 5103(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(1)).

The RO has associated such VA records as are available with 
the claims folder and has secured a report from the VA 
medical center that no more recent medical evidence is 
available.  See Graves v. Brown, 6 Vet. App. 166, 171 (1994); 
see also 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)).  

In early 2000, the RO was rebuffed by the veteran in its 
efforts to obtain from him information and releases necessary 
to assist him by requesting his medical records.  The veteran 
has been given the opportunity to present the records 
himself, and he has not done so.  The duty to assist 
claimants in obtaining evidence to support a claim is not 
unlimited.  Reasonable efforts are required to obtain 
relevant records that the claimant adequately identifies and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(a), 
(b)(1) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(1)).  The veteran was told in the 1999 Board 
remand and in the RO's December 1999 letter what information 
he needed to provide and that releases were required in order 
to request his treatment records.  The veteran responded by 
sending back the release forms with threatening and abusive 
statements.  A claimant has a responsibility to support his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.102).  The duty to notify a 
claimant of an inability to obtain records depends upon the 
claimant identifying relevant records and authorizing their 
release, and the claimant has not met his minimal 
responsibility in this regard.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,631-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(e)).  The veteran was 
advised of the importance of this information and evidence to 
his claim, and he affirmatively refused to participate in 
supporting or substantiating his claim.

Likewise, on five occasions, the veteran has been afforded 
the opportunity to appear for a new VA examination, but he 
has failed to appear.  The RO and the medical center have 
made diligent efforts to provide the needed examination, and 
the veteran has not cooperated.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)(4)).

The veteran has been afforded two VA hearings, the 
transcripts of which have been associated with the claims 
file and reviewed by the Board. 

The requirements of the VCAA have been substantially met by 
VA, and there would be no possible benefit to remanding this 
case to the RO for its consideration of the requirements of 
the VCAA in the first instance.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
He has had ample notice of the information and evidence 
needed to support his claim, and he has affirmatively and 
repeatedly refused to cooperate in providing what it is 
within his power and control to provide.  Without his minimal 
cooperation, there is nothing more the RO could do to develop 
his claim.  He has claimed a higher evaluation, but has not 
cooperated in getting his treatment records or a current 
examination, both of which are needed to evaluate the 
severity of his service-connected disorder.  

Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

B.  Application of the law to the facts

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R., Part 4 
(2001). Each disability must be viewed in relation to its 
history and there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (2001).  
Medical reports must be interpreted in light of the whole 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (2001).  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7 (2001). 

The veteran was advised at his May 1999 Board hearing of the 
importance of his treatment records from Dr. Blagdon and of 
his records of treatment from St. Vincent Hospital Medical 
Center and Oachita County Medical Center.  Although he was 
given an opportunity to present his private treatment records 
after his hearing, he did not do so, and the Board again told 
the veteran of the importance of these records in its 
November 1999 remand.  The veteran was given another 
opportunity to either provide those records, or to provide a 
release so the RO could request the records.  Instead of 
accepting the offer of assistance from the RO, the veteran 
wrote threatening notes and made threatening phone calls to 
the RO.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran was well notified of the importance of 
this evidence to his claim, and he vigorously rebuffed the 
RO's efforts to help him obtain it.  

Furthermore, the RO has attempted to schedule the veteran for 
an appropriate VA examination.  The veteran has failed, in 
spite of numerous attempts, to report for examination.  The 
medical center scheduled him for examinations on five 
occasions since the claim was remanded by the Board.  
Although the first two examinations appear to have been 
canceled for good cause, the veteran did not call or 
otherwise contact the medical center regarding the last three 
scheduled examinations, and the medical center indicated that 
scheduling letters had not been returned as undeliverable.

The veteran was advised of the importance of a current and 
complete medical examination in the Board's November 1999 
remand.  When an examination is required in order to 
determine entitlement to an increased evaluation, and a 
veteran fails without cause to report for the examination, 
the claim shall be denied.  38 C.F.R. § 3.655(a), (b) (2001).  
The veteran has failed without cause to report for 
examination on three occasions.  He has demonstrated that he 
knows how to contact the RO and the medical center, having 
written and called the RO to communicate demands for payment 
of benefits and threats, and having advised the medical 
center of his inability to report for examination because of 
illness and bad weather.  He has not subsequently attempted 
to reschedule examinations or indicated a willingness to 
report for examination.

The Board has no option but to deny the veteran's claim for 
an increase.  He has failed to provide necessary information 
or evidence, and he has failed to report without good cause 
for a necessary examination.  Any attempt to evaluate the 
veteran's service-connected condition without medical 
evidence as to his current level of disability, informed by 
review of his treatment records and current examination, 
would be pointless and contrary to Department regulations.  
38 C.F.R. § 3.655 (2001).  The Board is bound by regulations 
of the Department.  38 U.S.C.A. § 7104(c) (West 1991); 38 
C.F.R. § 20.101(a) (2001).


ORDER

A rating in excess of 70 percent for PTSD is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

